DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of telemetry configurations for downhole communications.
In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20020163441 A1, which discloses reprogrammable downhole telemetry and control system.

US 20040164876, which discloses downhole telemetry system using discrete multi-tone modulation having repeated symbols.
US 20190007159 A1, which discloses downhole adaptive multiband communication system.
US 20180156031 A1, which discloses a scalable communication system for data transmission in oil and gas well applications.
US 20170261641 A1, which discloses telemetry method and system for subsurface well and reservoir logging data.
US 20160326867 A1, which discloses reliable downhole data transmission system.
US 20140152457 A1, which discloses toolstring communication in cable telemetry.
US 20100194586 A1, which discloses methods and systems for borehole telemetry.
US 20030010493 A1, which discloses downhole telemetry and control system.
US 20050270171 A1, which discloses downhole telemetry system having discrete multi-tone modulation with QAM fallback.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446